IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009
                                     No. 08-50877
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DAVID SIMKINS, also known as David Harold Simkins,

                                                   Plaintiff - Appellant
v.

ALLEN BRIDGES, Hays County Sheriff

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-379


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       David Simkins, Texas prisoner #1487617, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 civil rights complaint against Hays County
Sheriff Allen Bridges alleging that Sheriff Bridges denied him access to a law
library during his stay in the Hays County Jail. The district court dismissed
Simkins’s complaint because he failed to exhaust administrative remedies. For
the following reasons, we affirm.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-50877

                                I. BACKGROUND
      Simkins was incarcerated in the Hays County Jail from April 7, 2008,
through June 12, 2008, on charges of forgery and theft for which counsel, Kelly
Higgins, was appointed on April 10, 2008. On April 16, 2008, Simkins filed a
grievance against the Hays County Sheriff’s Office, contending that his due
process rights were being violated because jail officials were denying him access
to law library research material.     In his grievance submission, Simkins failed
to indicate that he was proceeding pro se in cases other than the criminal
matters for which he was being held in the Hays County Jail.
      The next day, the jail’s Grievance Board issued a decision finding that
Simkins was not entitled to use of a law library so long as he was represented
by counsel. Instead of appealing the Grievance Board’s decision, Simkins filed
suit on May 6, 2008.
                                II. DISCUSSION
      A.    Standard of Review
      We review a district court’s dismissal of a civil rights claim for failure to
exhaust administrative remedies de novo. Carbe v. Lappin, 492 F.3d 325, 327
(5th Cir. 2007).
      B.    The District Court’s Dismissal
      On appeal, Simkins challenges the district court’s determination that he
failed to exhaust his administrative claims against Sheriff Bridges. Under the
Prison Litigation      Reform   Act of 1995, inmates must exhaust “such
administrative remedies as are available” prior to bringing a civil action. 42
U.S.C. § 1997e(a). Regardless of the relief sought, a prisoner must pursue the
prison grievance procedure to its conclusion before filing a § 1983 suit. Booth v.
Churner, 532 U.S. 731, 739, 741 n. 6 (2001). The “exhaustion requirement
applies to all inmate suits about prison life, whether they involve general



                                         2
                                   No. 08-50877

circumstances or particular episodes, and whether they allege excessive force or
some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).
      There is a dispute as to which grievance process was in effect when
Simkins filed his grievance. Sheriff Bridges contends that the Hays County
grievance process in effect when Simkins filed his grievance provided a three-
step procedure for presenting a grievance. First, the inmate must deliver a
written statement to the Grievance Officer, who then consults with the
Grievance Board on which action to follow within ten working days. Second, if
the inmate is not satisfied with the grievance response, he must submit to the
Jail Lieutenant or Captain a written appeal within five working days. Upon
receipt of the appeal, a Grievance Review Board will review the response within
ten working days. Finally, the inmate can appeal the decision of the Grievance
Review Board to the Sheriff, who must respond within fifteen working days. In
contrast, Simkins contends that the Hays County grievance procedure in effect
at the time he filed his grievance provided no grievance appeal process and as
result the district court erred when it concluded that he failed to exhaust his
administrative remedies before filing suit.
      The district court found that “regardless of which plan was in effect,
plaintiff failed to exhaust administrative remedies.” We disagree with this
finding. Under the grievance plan that Simkins claims was in effect at the time
that he filed his grievance, there was no grievance appeal process available.
That grievance plan only provided inmates an appeal for disciplinary matters,
not for grievances.   A careful review of the record, however, indicates that the
Hays County grievance process which afforded inmates appeals during the
grievance process was in effect since at least July 26, 2002, well before Simkins
arrived at the Hays County Jail.    Therefore, Simkins’s claims are governed by
the grievance process relied upon by Sheriff Bridges.



                                        3
                                 No. 08-50877

      As detailed above, that grievance process required Simkins to file an
appeal to the Grievance Review Board and to Sheriff Bridges prior to instituting
his § 1983 suit. The record reveals that he failed to do both. Simkins’s alleged
ignorance of the proper procedure is not an excuse. Thomas v. Federal Bureau
of Prisons, No. CIVA CV05-1222, 2006 WL 3861962, at *2 (W.D. La. Dec. 13,
2006) (holding that a prisoner’s “alleged ignorance [of the grievance process] is
not an excuse [for failure to follow the grievance process] as no exceptions have
been read into § 1997e(a)”). Therefore, Simkins’s failure to pursue his grievance
remedy to conclusion constitutes a failure to exhaust his administrative
remedies and his lawsuit is barred under § 1997e(a). Wright v. Hollingsworth,
260 F.3d 357, 358 (5th Cir. 2001).
                              III. CONCLUSION
      Having determined that Simkins failed to exhaust his administrative
remedies, the district court’s judgment is affirmed.




                                       4